MEMORANDUM **
Gary R. Compton appeals pro se from the district court’s order granting defendants’ motion for summary judgment and denying Compton’s motion for a continuance in his copyright infringement action. We have jurisdiction under 28 U.S.C. *621§ 1291. We review de novo the district court’s grant of summary judgment, Litchfield v. Spielberg, 736 F.2d 1352, 1356 (9th Cir.1984), and review for abuse of discretion its decision regarding a continuance, Danjaq LLC v. Sony Corp., 263 F.3d 942, 961 (9th Cir.2001). We affirm.
The district court properly granted defendants’ motion for summary judgment for the reasons stated in its order filed April 4, 2005.
Compton contends the hearing date on the summary judgment should have been continued to allow him time to obtain new counsel and prepare an opposition brief. The discovery cut-off was February 17, 2005, and defendants filed their summary judgment motion on February 25, 2005. On March 7, 2005, the parties, through their attorneys, stipulated to an extension whereby Compton’s opposition was due March 18, 2005. No opposition was filed. Ten days after the opposition was due, Compton’s attorneys moved for a continuance of the summary judgment hearing date and moved to withdraw. Under these circumstances, the district court did not abuse its discretion by denying Compton’s motion for a continuance and ruling on the motion for summary judgment. See Danjaq LLC, 263 F.3d at 961 (explaining the four-part test for establishing abuse of discretion).
Defendants’ motion for leave to file a physical exhibit is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.